Case 9:20-md-02924-RLR Document 1635 Entered on FLSD Docket 08/27/2020 Page 1 of 8




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

    IN RE: ZANTAC (RANITIDINE)                                                         MDL NO. 2924
    PRODUCTS LIABILITY                                                                  20-MD-2924
    LITIGATION
                                                         JUDGE ROBIN L. ROSENBERG
                                                MAGISTRATE JUDGE BRUCE E. REINHART

    _______________________________/


   THIS DOCUMENT RELATES TO: ALL CASES

               JOINT STIPULATION RELATING TO STRIDES DEFENDANTS

          Plaintiffs Co-Lead Counsel in the above-captioned matter and Defendants Strides Pharma,

   Inc., Strides Pharma Science Ltd. and Strides Global Pte Ltd., by and through their undersigned

   counsel, hereby stipulate:

          1.      Strides Pharma, Inc. (“SPI”) stipulates that all discovery directed to it by Plaintiffs’

   Co-Lead Counsel in this MDL shall be deemed to encompass and include Strides Pharma Science

   Ltd. and Strides Global Pte Ltd. (collectively, the “Strides Affiliates”) in the Master Personal

   Injury Complaint (“Master PI Complaint”), Consolidated Consumer Class Action Complaint and

   Consolidated Third-Party Payor Class Action Complaint (collectively, the “Class Complaints”)

   filed in MDL 2924, and SPI shall produce all responsive and discoverable facts, documents,

   information, materials, ESI, including custodial files, and witnesses, including 30(b)(6)

   depositions within the possession, custody or control of the Strides Affiliates as if they are within

   the possession, custody or control of SPI. SPI shall not object to such discovery requests on the

   basis that the information requested is within the possession, custody or control of the Strides

   Affiliates. Notwithstanding the foregoing, SPI reserves the right to object to requests for discovery

   on all other grounds including, but not limited to, undue burden, relevance, lack of proportionality
Case 9:20-md-02924-RLR Document 1635 Entered on FLSD Docket 08/27/2020 Page 2 of 8




   and privacy restrictions or concerns, within the appropriate time for raising such objections. The

   Strides Affiliates agree that the terms of any MDL PTO regarding the authenticity of documents

   will apply to all documents, information, including ESI, and materials produced by SPI on behalf

   of the Strides Affiliates. Such productions shall be made in accordance with and shall be subject

   to the terms of PTO 25 (Privilege and Work Product), PTO 26 (Confidentiality), and PTO 29 (ESI

   Protocol). Nothing in this stipulation obligates SPI or the Strides Affiliates to violate any foreign

   law requirements with regard to discovery, but SPI and the Strides Affiliates shall cooperate in

   good faith with Plaintiffs to fulfill discovery obligations under U.S. law in a manner that avoids or

   minimizes any such conflict, including the use of PTO 26 (Confidentiality).

          2.      The Strides Affiliates acknowledge their ongoing preservation obligations in this

   MDL and agree to abide by the terms of PTO 28.

          3.      SPI stipulates that all requests for deposition directed by Plaintiffs’ Co-Lead

   Counsel to its current and former employees shall be deemed to encompass and include current

   and former employees of the Strides Affiliates located outside of the United States, and shall not

   object to such notices of deposition for these witnesses on the bases that they are or were employed

   by the Strides Affiliates outside of the United States. SPI reserves the right to object to such

   notices of deposition on all grounds other than the location of the Strides Affiliate witnesses

   including, but not limited to undue burden, relevance, or lack of proportionality. For any

   deposition of a Strides Affiliate witness located outside the United States, the parties agree to meet

   and confer to select a deposition location most convenient to the witness, taking into consideration

   any rules or regulations that govern the permissible locations for a deposition in the jurisdiction in

   which the witness resides. The Strides Affiliates will in good faith seek agreement of any former

   employee whose deposition is requested to be bound by this paragraph. This paragraph shall not



                                                     2
Case 9:20-md-02924-RLR Document 1635 Entered on FLSD Docket 08/27/2020 Page 3 of 8




   apply to any former employee who declines such agreement despite the Strides Affiliates’ good

   faith efforts, and SPI and the Strides Affiliates agree not to furnish legal representation to such

   person in connection with such deposition unless legally obligated to do so. To the extent that SPI

   or the Strides Affiliates undertake representation of a former or current employee for purposes of

   this litigation, SPI and the Strides Affiliates agree that any deposition that takes place will be

   governed by the forthcoming Deposition Protocol to be entered in this MDL.

           4.      The parties further agree to meet and confer in good faith to establish reasonable

   limitations on the number of document custodians and depositions for the Strides Affiliate

   witnesses located outside the United States. To the extent agreement cannot be reached between

   counsel on such limits, such dispute will be decided by the MDL Court.

           5.      SPI stipulates that it will not object to deposition testimony of the Strides Affiliate

   witnesses or the Strides Affiliate documents, including ESI, produced on behalf of the Strides

   Affiliates, being considered an admission of a party opponent pursuant to FRE 801(d)(2), provided

   such testimony and documents would otherwise be considered an admission of a party if the Strides

   Affiliates were still a party in this action.

           6.      SPI stipulates that the Strides Affiliates are affiliated companies; that SPI is the

   proper party in interest for purposes of all claims asserted against the Strides Affiliates in this

   litigation; and that SPI shall not argue that the Strides Affiliates are at fault instead of SPI.

           7.      The Strides Affiliates agrees that in the event that Plaintiffs’ Co-Lead Counsel join

   or add the Strides Affiliates to the MDL litigation pursuant to paragraph 9 below, such addition or

   joinder shall relate back, for statute of limitations purposes, as though the Strides Affiliates had

   not been dismissed from the Master PI Complaint and the Class Complaints.




                                                      3
Case 9:20-md-02924-RLR Document 1635 Entered on FLSD Docket 08/27/2020 Page 4 of 8




          8.      SPI and the Strides Affiliates represent that SPI has the financial ability to satisfy

   any future judgment in this matter. SPI shall furnish documents or information sufficient to show

   that it is adequately capitalized to satisfy any such judgment. In the event that SPI cannot furnish

   such proof, the provisions of paragraph 9 below shall apply. For avoidance of doubt, paragraph 9

   below shall be the exclusive remedy in case of a breach of this paragraph, and nothing in this

   stipulation shall create any duty or obligation on the part of the Strides Affiliates to fund or satisfy

   any judgments against SPI.

          9.      SPI and the Strides Affiliates agree that Plaintiffs’ Co-Lead Counsel retain the right

   to join or add the Strides Affiliates to the litigation in the future in the event Plaintiffs’ Co-Lead

   Counsel believe reasonably and in good faith that the Strides Affiliates or SPI have not complied

   with the terms of this Stipulation. In such event, service on the Strides Affiliates must be made in

   accordance with the Federal Rules of Civil Procedure, and the Strides Affiliates specifically

   reserve the right to raise personal jurisdiction and/or venue defenses.

          10.     In consideration of the Strides Affiliates’ agreement to the terms of paragraphs 1-9

   above, Plaintiffs’ Co-Lead Counsel stipulate and agree to the following:

                  a.      This stipulation is the product of arm’s length negotiations between

   Plaintiffs’ Co-Lead Counsel and counsel for SPI and the Strides Affiliates.

                  b.      The Strides Affiliates shall promptly be dismissed from the Master PI

   Complaint and the Class Complaints without prejudice to their later addition or joinder pursuant

   to paragraph 9 above. All dismissals of the Strides Affiliates pursuant to this Stipulation shall be

   effected by an unopposed or joint motion to drop the Strides Affiliates as parties under Federal

   Rule of Civil Procedure 21, rather than Federal Rule of Civil Procedure 41, so as to preserve the

   finality for appellate purposes of any judgments later entered as to any remaining parties.



                                                      4
Case 9:20-md-02924-RLR Document 1635 Entered on FLSD Docket 08/27/2020 Page 5 of 8




                   c.      This stipulation applies to all cases transferred to and/or directly filed in this

   MDL, including currently pending cases and future cases that are directly filed in and/or

   transferred to this MDL. Plaintiffs’ Co-Lead Counsel shall use their best efforts to ensure that all

   Plaintiffs’ counsel in the MDL shall voluntarily dismiss the Strides Affiliates, Strides Arcolab

   International Ltd.,1 and any other affiliates of SPI without prejudice from all actions currently

   pending in MDL 2924. Plaintiffs’ Co-Lead Counsel shall use their best efforts to ensure that the

   dismissals occur within 30 days of the date of this stipulation.

                   d.      In the event a Plaintiff in an action pending in MDL 2924 does not stipulate

   to entry of an Order dismissing the Strides Affiliates without prejudice, the Strides Affiliates may

   seek relief from the Court. In seeking relief from the Court, the Strides Affiliates may submit this

   stipulation in support of its motion for relief.

                   e.      All Plaintiffs’ counsel appointed to a leadership role in the MDL agree they

   shall not name the Strides Affiliates as a defendant in any future action directly filed in and/or

   transferred to MDL 2924. If any other MDL Plaintiffs’ counsel desires an exemption from the

   terms of this stipulation, said counsel shall file a motion requesting such exemption and seek a

   ruling from this Court that the Strides Affiliates may be added to the complaint. Such motion shall

   be made prior to the Strides Affiliates being named in the complaint, and must establish good cause

   for an exemption from the terms of this stipulation.

                   f.      In the event any Plaintiff obtains an exemption to name the Strides Affiliates

   in a complaint, that Plaintiff may not avail himself or herself of the terms of this stipulation, and




   1
     While Strides Arcolab International Ltd. was not named as a party to the Master PI Complaint or
   the Class Complaints, Strides Arcolab International Ltd. was named as a defendant in the Short
   Form Complaint in Fugate v. Boehringer Ingelheim Pharmaceuticals, Case No. 20-cv-80957 (S.D.
   Fla. June 17, 2020).
                                                       5
Case 9:20-md-02924-RLR Document 1635 Entered on FLSD Docket 08/27/2020 Page 6 of 8




   service of the Strides Affiliates must be made in accordance with the Federal Rules of Civil

   Procedure and the Hague Convention. In addition, discovery taken of the Strides Affiliates

   pursuant to this stipulation shall not be provided to or be usable by such Plaintiff unless the Strides

   Affiliates consents to such use.

                   g.      Upon request by counsel for SPI or the Strides Affiliates, Co-Lead Counsel

   for Plaintiffs agree to use their good faith efforts to coordinate with and encourage the entry of this

   stipulation in any state court litigation, if possible. Nothing in this stipulation shall act as a waiver

   of the Strides Affiliates’ jurisdictional or other defenses. In addition, discovery taken of the Strides

   Affiliates pursuant to this stipulation shall not be provided to or be usable by such Plaintiff unless

   the Strides Affiliates consents to such use.

                   h.      This stipulation has been agreed to in the interests of resolving disputes in

   this MDL proceeding only, and does not constitute any admission on the party of SPI or the Strides

   Affiliates as to jurisdiction over the Strides Affiliates or its amenability to discovery in U.S. Courts.

                   IT IS SO STIPULATED, this 27th day of August 2020.


    /s/ Robert C. Gilbert                                 /s/Douglas Tween
    Robert C. Gilbert                                     Douglas Tween
    FBN 561861                                            John Eichlin
    KOPELOWITZ OSTROW FERGUSON WEISELBERG                 LINKLATERS LLP
    GILBERT                                               1345 Avenue of the Americas
    2800 Ponce de Leon Boulevard, Suite 1100              New York, NY 10105
    Coral Gables, FL 33134                                Tel: 212-903-9000
    Tel: (305) 384-7270                                   douglas.tween@linklaters.com
    gilbert@kolawyers.com                                 john.eichlin@linklaters.com

    Tracy A. Finken                                       Attorneys for Strides Pharma, Inc., Strides
    ANAPOL WEISS                                          Pharma Science Ltd., and Strides Global Pte
    One Logan Square                                      Ltd.
    130 North 18th Street, Suite 1600
    Philadelphia, PA 19103
    Tel: (215) 735-1130
    Email: tfinken@anapolweiss.com

                                                      6
Case 9:20-md-02924-RLR Document 1635 Entered on FLSD Docket 08/27/2020 Page 7 of 8




    Michael L. McGlamry
    POPE McGLAMRY, P.C.
    3391 Peachtree Road NE, Suite 300
    Atlanta, GA 30326
    Tel: (404) 523-7706
    Email: efile@pmkm.com

    Adam Pulaski
    PULASKI KHERKHER, PLLC
    2925 Richmond Avenue, Suite 1725
    Houston, TX 77098
    Tel: (713) 664-4555
    Email: adam@pulaskilawfirm.com

    Plaintiffs’ Co-Lead Counsel




                                        7
Case 9:20-md-02924-RLR Document 1635 Entered on FLSD Docket 08/27/2020 Page 8 of 8




                                 CERTIFICATE OF SERVICE

          I hereby certify that on August 27, 2020, I electronically filed the foregoing document with

   the Clerk of the Court using CM/ECF and that the foregoing document is being served on all

   counsel of record or parties registered to receive CM/ECF Electronic Filings.


                                                               /s/ Robert C. Gilbert
                                                               Robert C. Gilbert




                                                   8
